 
Exhibit 10.13
 
INTEGRATED BIOPHARMA, INC.
 
AMENDED AND RESTATED CONVERTIBLE SECURED PROMISSORY NOTE
 
THIS AMENDED AND RESTATED CONVERTIBLE SECURED PROMISSORY NOTE DOES NOT REQUIRE
PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT
HEREOF.  ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS
THAN THE PRINCIPAL AMOUNT SHOWN BELOW.
 
$5,350,000.00
Issue Date:  June 27, 2012
New York, New York

 
FOR VALUE RECEIVED, INTEGRATED BIOPHARMA, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of CD FINANCIAL, LLC, a Florida
limited liability company, or its permitted successors or assigns (the
“Holder”), in lawful money of the United States of America and in immediately
available funds, the principal sum of FIVE MILLION THREE HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($5,350,000.00), or, if less, the aggregate unpaid principal
amount of this Note, which principal amount shall be due and payable in such
amounts and on such dates as are set forth below.  The Company further promises
to pay interest on the unpaid principal amount hereof, from the date hereof
until paid in full, at the interest rates, and on the dates, specified below.
 
This Note is the “Consolidated Note” referred to in and is executed and
delivered pursuant to and in connection with the Amended and Restated Securities
Purchase Agreement, dated as of June 27, 2012, by and between the Company and
the Holder (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Securities Purchase Agreement”).
 
This Note amends and restates in its entirety the Original Notes referred to in
the Securities Purchase Agreement.
 
The Company’s obligations under this Note, including, without limitation, its
obligation to make payments of principal and interest hereon, are (i) guaranteed
by certain of the Company’s Subsidiaries pursuant to the Subsidiary Guarantee
and (ii) secured by certain of the assets  of the Company and certain of the
Company’s Subsidiaries pursuant to the Security Agreement.
 
The following terms shall apply to this Note:
 
1. DEFINITIONS.
 
(a) Defined Terms.  When used herein, the terms below shall have the respective
meanings indicated:
 
“Acceleration Notice” has the meaning set forth in Section 4 of this Note.
 
“Accumulated Unpaid Interest Amounts” has the meaning set forth in Section 2(b)
of this Note.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the first paragraph of this Note.
 
“Conversion Price” means $0.65 (as appropriately adjusted for stock splits,
stock dividends, issuances below the Conversion Price and similar events).
 
“Default Interest Rate” means ten percent (10.0%) per annum.
 
“Holder” has the meaning set forth in the first paragraph of this Note.
 
“Interest” has the meaning set forth in Section 2(a) of this Note.
 
“Interest Payment Date” means (a) the first Business Day of each calendar month
and (b) the Maturity Date.
 
“Issue Date” means the date of this Note as set forth on the first page of this
Note.
 
“Maturity Date” means July 7, 2017.
 
“Note” means this Amended and Restated Convertible Secured Promissory Note,
dated June 27, 2012, by the Company and payable to the order of the Holder, as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“Prepayment Date” has the meaning set forth in Section 5 of this Note.
 
“Prepayment Notice” has the meaning set forth in Section 5 of this Note.
 
“Securities Purchase Agreement” has the meaning set forth in the preamble of
this Note.
 
(b) Terms Defined in Securities Purchase Agreement.  Any capitalized term used
but not defined herein has the meaning specified in the Securities Purchase
Agreement.
 
(c) Usage.  Section 1.2 of the Securities Purchase Agreement shall apply herein,
and is incorporated herein by reference, mutatis mutandis, as if a part hereof.
 
2. INTEREST; PAYMENT OF INTEREST AND PRINCIPAL; CALCULATION.
 
(a) Interest.  Subject to Section 2(d) of this Note, the unpaid principal amount
of this Note shall bear interest from and including the Issue Date until the
principal amount of this Note is paid in full (“Interest”) at a rate per annum
equal to six percent (6.0%).
 
(b) Interest Payments.  The Company shall make payments of accrued Interest
hereunder on each Interest Payment Date, commencing with the first Interest
Payment Date occurring after the Issue Date; provided that no such payment shall
be required to be made by the Company on such Interest Payment Date if the
Company, in making such payment, would violate terms of the Subordination
Agreement.   To the extent that any Interest payment is not so made on any
Interest Payment Date pursuant to the first sentence of this Section 2(b) as a
result of the operation of the proviso in such sentence (the amount of such
unpaid Interest is referred to, collectively, as the “Accumulated Unpaid
Interest Amounts”), then such failure to make such payment on such Interest
Payment Date shall not constitute an Event of Default.
 
 
2
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c) Payment on Maturity.  The outstanding principal amount of this Note shall be
due and payable on the Maturity Date, together with all accrued and unpaid
Interest thereon, all unpaid Accumulated Unpaid Interest Amounts and all other
amounts due under this Note.
 
(d) Default Interest.  Any amount of principal, (subject to the last sentence in
this Section 2(d)) Interest, or Accumulated Unpaid Interest Amounts that is not
paid as and when due in accordance with this Note shall bear interest at the
Default Interest Rate, compounded monthly, until paid in full, and such interest
accrued at the Default Interest Rate shall be payable on demand.   For avoidance
of doubt, it is understood and agreed that if the Company does not make a
monthly Interest payment on any Interest Payment Date pursuant to Section 2(b)
of this Note solely as a result of the operation of the proviso in the first
sentence of Section 2(b) of this Note, then, for purposes of the first sentence
of this Section 2(d), the amount of the Interest payment that was not so made on
such Interest Payment Date shall not bear interest at the Default Interest Rate;
provided, however, that if any Accumulated Unpaid Interest Amounts are not paid
when due in accordance with Section 2(c) of this Note, then such Accumulated
Unpaid Interest Amounts shall bear interest at the Default Interest Rate in
accordance with the first sentence of this Section 2(d).
 
(e) Payments of Accumulated Unpaid Interest Amounts.  To the extent that there
is any Accumulated Unpaid Interest Amounts that remains unpaid, the Company
shall pay to the Holder, within five (5) Business Days after demand by Holder,
the Accumulated Unpaid Interest Amounts, without premium or penalty; provided,
however, that the Company shall not be required to make such payment to the
extent that the Company, in making such payment, would violate the terms of the
Subordination Agreement (and, in which case, for purposes of the proviso in the
second sentence of Section 2(d) of this Note, such Accumulated Unpaid Interest
Amounts shall not be deemed due after such demand so made).
 
(f) Payment in Cash.  All payments of principal, Interest, default interest (if
any), and Accumulated Unpaid Interest Amounts hereunder shall be paid in cash by
wire transfer of immediately available funds to the account of the Holder as
designated by the Holder to the Company in writing from time to time.  All
payments (including prepayments) to be made by the Company on account of
principal, Interest, default interest (if any), fees and other amounts owing
hereunder shall be made without set off or counterclaim.
 
(g) Calculation of Interest.   Any Interest and default interest (if any)
payable hereunder shall be computed on the basis of a 360-day year and
calculated using the actual number of days elapsed.
 
(h) Failure to Make Payments.  If the Company does not make any payment of
principal, interest or other amounts hereunder when due because such payment, if
made, would violate  the terms of the Subordination Agreement, then the failure
by the Company to make such payment shall not constitute an Event of Default.
 
3
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. CONVERSION.
 
(a) Generally.  All or any portion of the outstanding principal amount of this
Note may, at any time on or prior to or after the Maturity Date and in the
Holder’s sole discretion, be converted into shares of Common Stock at the
Conversion Price in effect at such time. For avoidance of doubt, any Accumulated
Unpaid Interest Amounts shall not constitute principal hereunder.
 
(b) Mechanics of Conversion.  The Holder may, at its option, upon written
notice, as provided in Section 6(b), to the Company given at any time and from
time to time prior to the payment or prepayment of this Note, convert all or any
portion of the principal balance of this Note into shares of Common Stock based
on the Conversion Price.  Upon any conversion of this Note: (i) such principal
amount converted shall become fully paid and satisfied, (ii) the Holder shall
surrender and deliver this Note, duly endorsed, to the Company or such other
address which the Company shall designate against delivery of the certificates
representing the new securities of the Company, (iii) the Company shall promptly
deliver a duly executed replacement Note to the Holder in a principal amount
equal to the principal amount, if any, that remains outstanding after any such
conversion; and (iv) in exchange for all or any portion of the surrendered Note
described in the immediately preceding clause (i) or (ii) of this Section 3(b),
the Company shall deliver to the Holder certificates representing such number of
shares of Common Stock to which the Holder is entitled to receive based on its
conversion of the Note in accordance with the calculation of the Conversion
Price, which certificates shall bear such legends as are required under
applicable state and federal securities laws and as specified in the Securities
Purchase Agreement.  In no event shall any accrued Interest (including default
interest (if any)) and Accumulated Unpaid Interest Amounts hereunder be subject
to the conversion provisions set forth in this Section 3.
 
(c)           Issue Taxes.  The Company shall pay any and all issue and other
taxes that may be payable with respect to any issue or delivery of shares of
Common Stock on conversion of this Note pursuant hereto; provided, however, that
the Holder shall not be obligated to pay any transfer taxes resulting from any
transfer requested by any holder in connection with any such conversion.
 
(d)           Elimination of Fractional Interests.  No fractional shares of
Common Stock shall be issued upon conversion of this Note, nor shall the Company
be required to pay cash in lieu of fractional interests, it being the intent of
the parties that all fractional interests shall be eliminated and that all
issuances of Common Stock shall be rounded up to the nearest whole share of
Common Stock.
 
4. EVENTS OF DEFAULT; REMEDIES.
 
If an Event of Default occurs and is continuing, the Holder shall have the
right, upon written notice to the Company (an “Acceleration Notice”), to take
either or both of the following actions, at the same or different times
(i) declare all unpaid principal hereof, any accrued and unpaid Interest
(including default interest (if any)) thereon, all Accumulated Unpaid Interest
Amounts (including any default interest (if any) thereon), and any other amounts
owing hereunder due and payable on the date specified in such Acceleration
Notice, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived by the Company, anything contained herein to the
contrary notwithstanding; provided such date of payment must be at least two (2)
Business Days following the date on which the Acceleration Notice is delivered
to the Company, and/or (ii) exercise any rights and remedies under this Note or
as permitted by law and/or in equity; and in the case of any event described in
clause (b) of the definition of “Event of Default”, all unpaid principal hereof,
any accrued and unpaid Interest (including default interest (if any)) thereon,
all Accumulated Unpaid Interest Amounts (including any default interest (if any)
thereon), and any other amounts owing hereunder shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company, anything contained herein to the
contrary notwithstanding; provided, however, that the Company shall only make
such payment(s) if and only to the extent that such payment(s) would not violate
the terms of the Subordination Agreement.
 
4
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. PREPAYMENTS.
 
Prepayment of Principal.  The Company shall have the right at any time and from
time to time to prepay the outstanding principal amount of this Note, without
premium or penalty, upon not less than five (5) days’ prior written notice to
the Holder (a “Prepayment Notice”).  In order to effectuate such prepayment, the
Company shall be obligated to pay the Holder an amount equal to the amounts
described in the Prepayment Notice in same day funds on the payment date (the
“Prepayment Date”) specified in the Prepayment Notice; provided such date must
be at least five (5) days following the date on which the Prepayment Notice is
delivered to the Holder; provided, further, however, that the Company may only
make such prepayment to the extent that the Company, in making such prepayment,
would not violate the terms of the Subordination Agreement.  All such principal
prepayments shall be applied to the outstanding principal amount of this
Note.  Any prepayment shall be accompanied by payment of accrued interest on the
amount so prepaid.  Notwithstanding the foregoing, if the Holder delivers an
Acceleration Notice at any time prior to the Prepayment Date, then the
provisions of Section 4 shall apply and control.
 
6. MISCELLANEOUS.
 
(a) Failure to Exercise Rights not Waiver.  No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise
thereof.   All rights and remedies of the Holder hereunder are cumulative and
not exclusive of any rights or remedies otherwise available. In the event that
the Company does not pay any amount under this Note when such amount becomes
due, the Company shall bear all costs incurred by the Holder in collecting such
amount, including without limitation reasonable legal fees and expenses.
 
(b) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Note shall be in writing
and shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as set forth in the Securities Purchase
Agreement, or as shall be designated by the Company or the Holder in writing to
the other party hereto in accordance this Section 6(b).
 
(c) Amendments and Waivers.  No amendment or modification to this Note may be
made or given except pursuant to a written instrument executed by the Company
and the Holder.  No waiver of any provision of this Note may be made except
pursuant to a written instrument executed by the party against whom such waiver
is sought to be enforced.  Any waiver given pursuant hereto shall be effective
only in the specific instance and for the specific purpose for which given.
 
(d) Transfer of Note.  The Holder may sell, transfer or otherwise dispose of all
or any part of this Note (including without limitation pursuant to a pledge) to
any Person as long as such sale, transfer or disposition is in compliance with
applicable Governmental Requirements, and is otherwise made in accordance with
the applicable provisions of the Securities Purchase Agreement.  From and after
the date of any such sale, transfer or disposition, the transferee hereof shall
be deemed to be the holder of a Note in the principal amount acquired by such
transferee, and the Company shall, as promptly as practicable, issue and deliver
to such transferee a new Note identical in all respects to this Note, in the
name of such transferee, against surrender of this Note or as otherwise
specified in Section 6(e) of this Note.  The Company shall be entitled to treat
the original Holder as the holder of this entire Note unless and until it
receives written notice of the sale, transfer or disposition hereof.
 
5
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) Lost or Stolen Note.  Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
execute and deliver to the Holder a new Note identical in all respects to this
Note.
 
(f) Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York.
 
(g) Successors and Assigns.  The terms and conditions of this Note shall inure
to the benefit of and be binding upon the Company and the Holder and their
respective successors (whether by merger or otherwise) and permitted
assigns.   The Company may not assign its rights or obligations under this Note
except as specifically required or permitted pursuant to the terms hereof or the
Securities Purchase Agreement.
 
(h) Usury.  This Note is subject to the express condition that at no time shall
the Company be obligated or required to pay interest hereunder at a rate which
could subject the Holder to either civil or criminal liability as a result of
being in excess of the maximum interest rate which the Company is permitted by
applicable law to contract or agree to pay.  If by the terms of this Note, the
Company is at any time required or obligated to pay interest hereunder at a rate
in excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note.
 
(i) WAIVER OF JURY TRIAL.  THE COMPANY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY.
 
(j) Severability.  Any provision of this Note held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
(k) Restatement of Original Notes.  This Note shall amend, restate and replaces
each of the Original Notes; provided, however, that the execution and delivery
of this Note shall not in any circumstance be deemed to have terminated,
extinguished or discharged any of the Company’s indebtedness under the Original
Notes, all of which indebtedness shall continue under and be governed by this
Note.   This Note is a replacement, amendment and restatement of the Original
Notes and IS NOT A NOVATION.
 
6
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(l) Subordination Agreement.  This Note shall be subject to the terms of the
Subordination Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]
 
 
7
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 

 
INTEGRATED BIOPHARMA.INC.
         
By:
  /s/ E. Gerald Kay    
Name:  E. GERALD KAY
 
Title:  President and Chief Executive Officer

 
 


 


 
 [Signature Page to Amended and Restated Convertible Secured Promissory Note]


 
8
